 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3
     CITY OF VALLEJO, City Hall
 4
     555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net

 7   Attorneys for Defendants CITY OF VALLEJO and BRIAN MURPHY

 8
                                  UNITED STATES DISTRICT COURT
 9
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
     SHERRY GRAFF, an individual                          Case No. 2:18-cv-02848-KJM-CKD
11
                     Plaintiff,                           STIPULATION AND ORDER TO STAY
12
                                                          CASE PENDING RESOLUTION OF
            vs.                                           CRIMINAL ACTION
13

14
     CITY OF VALLEJO, a municipal
     corporation; BRIAM MURPHY as an
15   individual and in his official capacity as a
     police officer for the VALLEJO POLICE
16   DEPARTMENT; and DOES 1-50, inclusive,

17                   Defendant.
18

19          WHEREAS this case arises from the arrest of Sherry Graff on April 24, 2018;
20          WHEREAS the District Attorney brought charges against Ms. Graff for resisting arrest
21   in violation of Penal Code § 148(a)(1) and being under the influence of a controlled substance in
22   violation of Health & Safety Code § 11550(a) in connection with her arrest on April 24, 2018,
23   which case is currently pending in the Solano County Superior Court, Case No. VCR232945;
24          WHEREAS a conviction in the criminal case may bar some or all of Plaintiff’s claims
25   against Defendants under Heck v. Humphrey, 512 U.S. 477 (1994);
26           WHEREAS California Government Code § 945.3 precludes Plaintiff from litigating her
27   claims under State law against Officer Murphy and the City of Vallejo while the criminal case is
28   pending;

     Case No. 2:18-cv-02848-KJM-CKD                                            STIPULATION FOR
                                                                               STAY
                                                    -1-
 1           WHEREAS Defendants filed a contested motion for stay on August 8, 2019, which was
 2   taken under submission by the Court but has not yet been ruled upon;
 3           WHEREAS Plaintiff was previously unwilling to stipulate to a stay, but now believes
 4   that a stay is appropriate;
 5           IT IS HEREBY STIPULATED by and between the parties to this action through their
 6   counsel that this case be stayed pending resolution of criminal proceedings against Plaintiff
 7   Sherry Graff currently pending in Solano County Superior Court.
 8

 9   DATED: February 19, 2020                        Respectfully submitted,
10

11                                                   /s/ Patrick Buelna__
                                                     PATRICK BUELNA
12                                                   Attorney for Plaintiff SHERRY GRAFF
13

14
     DATED: February 19, 2020                        Respectfully submitted,
15

16                                                    /s/ Katelyn M. Knight
17
                                                     KATELYN M. KNIGHT
                                                     Deputy City Attorney
18                                                   Attorneys for Defendants, CITY OF
                                                     VALLEJO and BRIAN MURPHY
19

20

21   _____________________________________________________________________________
22                                              ORDER
23           Defendants’ motion to stay, ECF No. 12, is hereby denied as MOOT.
24           IT IS SO ORDERED.
25   DATED: March 3, 2020.
26

27

28


     Case No. 2:18-cv-02848-KJM-CKD                                            STIPULATION FOR
                                                                               STAY
                                                   -2-
